SAYRE, J.
Epitomized Opinion
An action was brought by a certain Cemetery Association to enjoin the Village of Garfield Heights from enforcing an ordinance prohibiting the interment of the dead in certain parts of the. village. This ordinance was passed in 1910 and prohibited the burial of dead in any place within the corporate limits other than the burial grounds existing at the time of the passage of the ordinance. The plaintiff acquired its property in 1921, and at that time various allotments had been laid out on three sides of these grounds. Many _ people were also living in this vicinity. The plaintiff claimed that the ordinance was unreasonable and void because in violation of the right to have and posses private property as guaranteed by our constitutions. It was also contended that the cemetery was not obnoxious to the public health or welfare. As the lower court denied the injunction, the plaintiff appealed. Held:
1. Where the evidence shows that a cemetery, if not now, will within a reasonable length of time become obnoxious to the public health or welfare, an ordinance prohibiting its use is not unreasonable.
2. A court will not say that an ordinance prohibiting further burial in a cemetery is unreasonable except where there are large and sparsely settled tracts in the municipality, which are expected to remain such. . . ’